     Case 5:21-cv-00847-AB-AS Document 11 Filed 08/10/21 Page 1 of 2 Page ID #:78

                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                         CIVIL MINUTES - GENERAL
 Case No.          EDCV 21-00847-AB (AS)                                         Date    August 10, 2021
 Title             Thavixay, Bounpane v. B. Burdick




 Present: The Honorable          Alka Sagar, United States Magistrate Judge
                         Alma Felix                                                N/A
                        Deputy Clerk                                     Court Reporter / Recorder
                Attorneys Present for Petitioner:                   Attorneys Present for Respondent:
                              N/A                                                  N/A
 Proceedings:                 (IN CHAMBERS) ORDER TO SHOW CAUSE

       On May 3, 2021, Thavixay, Bounpane (“Petitioner”), a detainee at Adelanto
Detention Center who is proceeding pro se filed a “Petition for Writ of Habeas Corpus”
(Dkt. No. 1), which the Court construed as a Petition for Writ of Habeas Corpus by a Person
in Federal Custody pursuant to 28 U.S.C. § 2241 (see Dkt. No. 4 at 1). On May 26, 2021,
Petitioner filed what the Court construed as a First Amended Petition for Writ of Habeas
Corpus by a Person in Federal Custody pursuant to 28 U.S.C. § 2241 (“First Amended
Petition”) (see Dkt. No. 7 at 1). On June 29, 2021, Respondent B. Burdick filed a “Notice
of Petitioner’s Release from Immigration Custody and Request for Dismissal” (Dkt. No. 9),
which the Court construed as a Motion to Dismiss the First Amended Petition (“Motion to
Dismiss”). (Dkt. No. 10 at 1).

      On June 29, 2021, the Court issued an Order directing Petitioner to file, by no later
than July 29, 2021, either an Opposition to the Motion to Dismiss or a Statement of Non-
Opposition to the Motion to Dismiss. (Dkt. No. 10). A copy of the Court’s June 29, 2021
Order is attached to this Order.

       To date, Petitioner has failed to file either an Opposition to the Motion to Dismiss or
a Statement of Non-Opposition to the Motion to Dismiss.

       Therefore, Petitioner is ORDERED TO SHOW CAUSE, within thirty (30) days
of the date of this Order (by no later than September 9, 2021), why this action should not
be dismissed for failure to comply with Court orders and/or prosecute pursuant to
Fed.R.Civ.P. 41(b).
CV-90 (10/08)                                  CIVIL MINUTES - GENERAL                                  Page 1 of 2
     Case 5:21-cv-00847-AB-AS Document 11 Filed 08/10/21 Page 2 of 2 Page ID #:79

                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES - GENERAL
 Case No.       EDCV 21-00847-AB (AS)                                   Date   August 10, 2021
 Title          Thavixay, Bounpane v. B. Burdick



       Petitioner may discharge this Order by filing either an Opposition to the Motion to
Dismiss which complies with the Court’s June 29, 2021 Order or a Statement of Non-
Opposition to the Motion to Dismiss which complies with the Court’s June 29, 2021 Order;
or a statement setting forth why he is unable to do so.

     Petitioner is expressly warned that the failure to timely file a response to this
Order will result in an Order dismissing this action with prejudice for his failure to
comply with Court orders and/or for his failure to prosecute. See Fed.R. Civ. P. 41(b).




                                                                               0        :        0
                                                     Initials of Preparer            AF




CV-90 (10/08)                            CIVIL MINUTES - GENERAL                            Page 2 of 2
